Title: [Diary entry: 22 May 1788]
From: Washington, George
To: 

Thursday 22d. Thermometer at 65 in the Morning—66 at Noon And 62 at Night. A great deal of rain fell in the Course of last Night. Drizling all the Morning and cloudy the remainder of the day, with showers around us, but little rain fell here. Wind at No. West, & towards evening fresh & cool. Mrs. Morris having (by the Stage of yesterday) received a request from Mr. Morris to proceed to richmond, set off for that place abt. 9 Oclock this Morning, with her two Sons & daughter. Colo. Humphreys & myself accompanied her to Colchester, & returned to dinner. Found Mr. Rozer here, & soon afterwards came in a Mr. Andrews from Peterburgh. The first went after dinner the Other stayed all night. Began to lay the foundation of my Barn, for the Ferry and French’s Plantations, of Brick.